Citation Nr: 1107356	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-22 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of 
entitlement to service connection for a low back disorder, 
claimed as secondary to  service-connected chondromalacia, 
degenerative joint disease, status post arthroscopy with 
menisectomy, of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to November 
1982.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  In a decision dated in January 2003, the Board denied service 
connection for a low back disorder as secondary to the Veteran's 
service connected left knee disability.  

2.  The evidence received since the January 2003 decision, when 
viewed by itself or in the context of the entire record, does not 
relate to an unestablished fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disorder. 


CONCLUSIONS OF LAW

1.  The January 2003 Board decision, which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7104(b)(West 2002), 38 C.F.R. § 
20.1100 (2003).

2.  The evidence received subsequent to the January 2003 Board 
decision is not new and material, and the requirements to reopen 
a claim of entitlement to service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

With respect to the Veteran's claim, the notice letters provided 
to the Veteran in December 2005 and April 2006 included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  These letters also informed 
the Veteran how disability ratings and effective dates are 
formulated.  Additionally, the Veteran was informed that his 
claim for service connection for a low back disorder had been 
previously denied based on the finding that there was no evidence 
that established a relationship between his chronic low back pain 
and any disease or injury during military service.  He was told 
that he had to submit evidence that related to that fact.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and service 
treatment records.  The Veteran was also offered the opportunity 
to testify at a hearing before the Board, but he declined.  

The Veteran has also been provided with several VA examinations.  
The Veteran's service representative in a September 2010 
statement alleged that the July 2006 VA examination was 
inadequate and requested that a new examination should be 
provided.  However, the Court has held that the Board is not 
obligated to reopen a claim because the RO had arranged for an 
examination which turned out to be inadequate, and, more 
importantly, the Board is not obligated to consider the adequacy 
of an examination until the jurisdictional hurdle of reopening a 
claim has been cleared.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Therefore, without assessing the adequacy of the VA 
examination that was provided, the Board concludes that VA is not 
obligated to provide an additional examination in this case.

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement 
to service connection for his low back in January 1983.  The RO, 
in July 1983, denied the Veteran's claim, in pertinent part, 
based on the finding that there was no current disability.  He 
subsequently filed another claim in April 1999 to reopen his 
claim.  The RO denied his claim in September 1999 on the basis 
that new and material evidence had not been submitted.  The 
Veteran filed to reopen his claim in October 1999.  The RO, in 
January 2000, reopened his claim, as a diagnosis of a back 
disorder had been demonstrated.  However, they denied his claim 
on the merits essentially determining there was no relationship 
between his current complaints and service. He did not timely 
appeal that decision and it became final.  38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen in July 2000.  A January 2001 
rating decision denied his claim.  The Veteran appealed and the 
BVA issued a decision in January 2003 once again denying his 
claim.  This decision is now final.  38 C.F.R. § 20.1100 (2010).  

At the time of the January 2003 Board decision, the evidence of 
record included service treatment records showing lower back 
complaints during service, a VA examination report from 1983 in 
which it was noted that the Veteran had a history of 
intermittent, infrequent, lower back pain (although it was also 
noted that the Veteran remained quite active), post-service 
treatment records showing a current lower back disability, and a 
VA examination report from 2001 which concluded that the 
Veteran's current back problems were due to obesity and not to 
his knee disability.

The Veteran filed a claim to reopen in October 2005.  In an 
August 2006 rating decision, the RO reopened the Veteran's claim 
on the grounds that the Veteran had argued that his back 
disability was secondary to his knee disability, but denied it on 
the merits.  Because the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen the 
claim, regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement to 
service connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  In this case, the Board notes that while the Veteran 
did advance the theory that his back disability was secondary to 
his service connected knee disability, this argument had 
previously been considered and denied by the Board and therefore 
the reassertion of this theory alone is not grounds for reopening 
the Veteran's claim. 

Since the Veteran's claim was last finally denied in January 
2003, additional evidence has been submitted including VA 
treatment records showing a current lower back disability and a 
VA examination report from 2006.  It is noted that the VA 
examiner concluded that it was less likely than not that the 
Veteran's lower back disability was the result of his service 
connected knee disability.  The Veteran has also advanced several 
arguments.

The Board finds that new and material evidence has not been 
submitted since the last final decision with respect to the 
Veteran's low back disorder claim.  The evidence of record that 
has been submitted since the last final decision confirms that 
the Veteran does in fact have a current lower back disability, 
but this much was already known at the time his claim was 
previously denied.  

The Veteran has also written several statements in which he 
attempts to relate his current lower back disability to either 
his military service, or to his service connected knee 
disability.  However, the Veteran's contentions were also well 
known at the time his claim was previously denied.  As such, his 
statements are also not considered to be new evidence.  This 
evidence is essentially a repetition of the arguments he asserted 
when his claim was initially considered.  Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
Moreover, such lay statements cannot be considered material as to 
the crucial medical question presented, whether service caused 
the Veteran's low back disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons, such as the Veteran, 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 
(1997), the Court noted '[l]ay assertions of medical causation . 
. . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  
The Board is clearly aware of the relaxed standard that has 
developed over the recent years with respect to accepting lay 
evidence in lieu of a medical opinion.  However, the Board is not 
aware of any Court decision that has overruled the holding in 
Routen.

As such, the Board finds that the evidence submitted is not new 
and material, and his claim for service connection for a low back 
disorder is not reopened.


ORDER

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a low back disorder, to include as secondary to a 
left knee disability, is denied.


___________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


